UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6085



LARON A. MOTEN,

                                             Petitioner - Appellant,

          versus


WARDEN OF THE AUGUSTA CORRECTIONAL CENTER,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-01-1087)


Submitted:   April 7, 2003                 Decided:   April 17, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Laron A. Moten, Appellant Pro Se.     Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Laron A. Moten, a state prisoner, seeks to appeal the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).*   An appeal may not be taken from the final order in

a habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1) (2000).   A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”    28 U.S.C. § 2253(c)(2) (2000);

see Miller-El v. Cockrell, 123 S. Ct. 1029 (2003).          We have

independently reviewed the record and conclude that Moten has not

satisfied this standard.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       Moten does not challenge on appeal the district court’s
dismissal of two claims in a prior order for lack of subject matter
jurisdiction or the court’s dismissal of one claim on procedural
default grounds. Moten has waived appellate review of these claims
by failing to raise them in his informal brief. 4th Cir. R. 34(b).


                                  2